

Exhibit 10.17


FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT


This FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION
AGREEMENT (this “Amendment”), effective as of August 28, 2014 is made by and
between Andrew W. Mathias (“Executive”) and SL Green Realty Corp., a Maryland
corporation with its principal place of business at 420 Lexington Avenue, New
York, New York 10170 (the “Employer”).
    
WHEREAS, the Employer and the Executive entered into that certain Amended and
Restated Employment and Noncompetition Agreement, dated as of November 8, 2013
(the “Employment Agreement”); and


WHEREAS, pursuant to Section 12 of the Employment Agreement, the Employer and
the Executive desire to amend certain terms of the Employment Agreement as set
forth in this Amendment.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Employer and the Executive agree as follows:


1.Exhibit A of the Employment Agreement is hereby amended and restated as it
relates to the 2015 and 2016 time-based and performance-based vesting equity
awards described thereon (the “Awards”) as set forth on Exhibit A hereto to,
among other things, (i) provide that all of the Awards (as opposed to 60% of the
Awards) will be subject to performance-based vesting hurdles and (ii) increase
the performance-based vesting hurdles that must be achieved to earn the Awards.
The terms of Exhibit A of the Employment Agreement relating to the 2014 grants
and the Outperformance Plan Allocation, which have already been made, remain in
full force and effect.


2.Except as expressly amended hereby, the Employment Agreement, including,
without limitation, Section 3 thereof regarding Executive’s compensation and
benefits, continues in full force and effect in accordance with its terms. The
Employment Agreement, together with any Exhibits thereto and this Amendment,
constitutes the entire understanding and agreement of the parties hereto
regarding the employment of the Executive. Capitalized terms used herein but not
otherwise defined shall have the meaning set forth in the Employment Agreement.


3.This Amendment shall be governed and construed in accordance with the laws of
the State of New York, without regard to any principles of conflicts of laws
which could cause the application of the laws of any jurisdiction other than the
State of New York.


4.This Amendment may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original but all such
counterparts together shall constitute one and the same instrument. Each
counterpart may consist of two copies hereof each signed by one of the parties
hereto.


[Remainder of page intentionally left blank]


1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.
SL GREEN REALTY CORP.:
 
 
By:
/s/ Andrew S. Levine
 
Name:
Andrew S. Levine
 
Title:
Executive Vice President, Chief Legal
 
 
Officer and General Counsel



EXECUTIVE:
 
 
/s/ Andrew W. Mathias
Name:
Andrew W. Mathias



[Signature Page to Mathias Employment Agreement]




2



--------------------------------------------------------------------------------




EXHIBIT A


Time-Based Vesting Equity Awards
2015 Grant
[Intentionally omitted]
2016 Grant
[Intentionally omitted]


Performance-Based Vesting Equity Awards
2015 Grant
1.
Plan: The Plan

2.
Type of Award: LTIP units in SL Green Operating Partnership, L.P.

3.
Grant Date: On or before December 31, 2015

4.
Total Number of Units: 58,667

5.
The Special LTIP Unit Sharing Percentage will equal 10% and the Distribution
Participation Date will be the vesting date. To the extent the aggregate amount
of distributions that would have been received on vested LTIP units from January
1, 2014 through the vesting date (if the Distribution Participation Date had
been the issuance date) exceeds the amount of the Special LTIP Unit Distribution
that Executive becomes entitled to upon such vesting date, Executive will be
entitled to receive a cash payment in such amount on such vesting date.

6.
Vesting: Subject to acceleration as set forth in the Agreement, and subject to
the provisions set forth below in connection with a Change-in-Control, the units
shall vest on December 31, 2015 (the “Vesting Date”), if employment continues
through such date and the performance-based vesting criteria set forth below are
satisfied on such date, or, if the units do not vest on December 31, 2015, on
the Subsequent Vesting Date if the performance-based vesting criteria set forth
below are satisfied, provided that employment continues through such date. For
purposes of this paragraph, “Subsequent Vesting Date” shall mean December 31,
2016.

The performance criteria applicable to the units subject to performance-based
vesting are as follows:
(i)
Such units shall vest on the Vesting Date if the Employer achieves either (A) an
increase in funds from operations (“FFO”) on a per share of Common Stock of the
Employer basis at an annualized rate of at least 8% per year, (B) total return
to stockholders on a per share of Common Stock of the Employer basis at an
annualized rate of at least 8% per year or (C) a percentage total return to
stockholders on each share of Common Stock of the Employer outstanding during
the entire period in the top 35% of the constituents of the MSCI US REIT Index,
in each case, during fiscal year 2015.



(ii)
If the performance criteria set forth in clause (i) above are not achieved, but
would have been achieved if the period for which they were measured had been the
period from the beginning of 2014 through the end of 2015, then, if and as
employment continues through the Vesting Date, the performance criteria will be
met for such units as of the Vesting Date. If the units do not vest on the
Vesting Date and the performance criteria set forth in clause (i) above would
have been achieved if the period for which they were measured had been the
period from the beginning of 2013 through the end of a fiscal quarter ending on
or after March 31, 2016 and on or before the Subsequent Vesting Date, then, if
and as employment continues through the Subsequent Vesting Date, the performance
criteria will be met for such units as of the Subsequent Vesting Date. Any units
subject to performance-based vesting that have not vested as of the Subsequent
Vesting Date shall be forfeited.



3



--------------------------------------------------------------------------------






Total return to stockholders shall be calculated based on the average of the
Fair Market Value of one share of Common Stock for the ten (10) trading days at
the beginning and end of such period, plus the per share amount of all dividends
with an ex-dividend date occurring during such period.
7.
Change-in-Control: If a Change-in-Control occurs prior to (a) December 31, 2016
and (b) the vesting of the LTIP units and (c) the termination of Executive’s
employment, then (i) 40% of the units (corresponding to the units that, prior to
this Amendment, were to be subject to only time-based vesting hurdles) shall
vest on December 31, 2015 (or, if later, the date of the Change-in-Control) if
Executive’s employment continues or continued through such date and (ii) with
respect to the remaining units, performance-based vesting will be measured in
accordance with the vesting criteria set forth above using the period from the
beginning of 2015 or 2014, as applicable, through the date of the
Change-in-Control (as opposed to the period otherwise set forth above), but
vesting of the LTIP units will remain subject to Executive’s continued
employment through the later of the Vesting Date or the date of such
Change-in-Control, subject to acceleration as set forth in the Agreement. For
purposes of measuring FFO performance in the event of a Change-in-Control, FFO
will be measured from the beginning of the period through the end of the most
recently completely quarter prior to the Change-in-Control for which financial
results were publicly released by the Employer. In the event Executive is
terminated without Cause or for Good Reason in connection with or within 18
months of such a Change-in-Control, all of the units will vest upon such
termination regardless of whether performance-based vesting had previously
occurred.

8.
No Sell: Executive may not sell, assign, transfer, or otherwise encumber or
dispose of LTIP units until the earlier of (i) the date that is two years after
such shares/units vested, (ii) the termination of Executive’s employment or
(iii) a Change-in-Control.

2016 Grant
1.
Plan: The Plan

2.
Type of Award: LTIP units in SL Green Operating Partnership, L.P.

3.
Grant Date: On or before December 31, 2016

4.
Total Number of Units: 58,667

5.
The Special LTIP Unit Sharing Percentage will equal 10% and the Distribution
Participation Date will be the vesting date. To the extent the aggregate amount
of distributions that would have been received on vested LTIP units from January
1, 2014 through the vesting date (if the Distribution Participation Date had
been the issuance date) exceeds the amount of the Special LTIP Unit Distribution
that Executive becomes entitled to upon such vesting date, Executive will be
entitled to receive a cash payment in such amount on such vesting date.

6.
Vesting: Subject to acceleration as set forth in the Agreement, and subject to
the provisions set forth below in connection with a Change-in-Control, the units
shall vest in their entirety on December 31, 2016 (the “Vesting Date”), if
employment continues through such date and the performance-based vesting
criteria set forth below are satisfied on such date.

The performance criteria applicable to the units subject to performance-based
vesting are as follows:
(i)
Such units shall vest on the Vesting Date if the Employer achieves either (A) an
increase in FFO on a per share of Common Stock of the Employer basis at an
annualized rate of at least 8% per year, (B) total return to stockholders on a
per share of Common Stock of the Employer basis at an annualized rate of at
least 8% per year or (C) a percentage total return to stockholders on each share
of Common Stock of the Employer outstanding during the entire period in the top
35% of the constituents of the MSCI US REIT Index, in each case, during fiscal
year 2016.



(ii)
If the performance criteria set forth in clause (i) above are not achieved, but
would have been achieved if the period for which they were measured had been the
period from the beginning of



4



--------------------------------------------------------------------------------




2014 through the end of 2015, then, if and as employment continues through the
Vesting Date, the performance criteria will be met for such units as of the
Vesting Date. Any units subject to performance-based vesting that have not
vested as of the Vesting Date shall be forfeited.


Total return to stockholders shall be calculated based on the average of the
Fair Market Value of one share of Common Stock for the ten (10) trading days at
the beginning and end of such period, plus the per share amount of all dividends
with an ex-dividend date occurring during such period.
7.
Change-in-Control: If a Change-in-Control occurs prior to (a) December 31, 2016
and (b) the vesting of the LTIP units and (c) the termination of Executive’s
employment, then (i) 40% of the units (corresponding to the units that, prior to
this Amendment, were to be subject to only time-based vesting hurdles) shall
vest on December 31, 2016 if Executive’s employment continues through such date
and (ii) with respect to the remaining units, performance-based vesting will be
measured in accordance with the vesting criteria set forth above using the
period from the beginning of 2016 or 2014, as applicable, through the date of
the Change-in-Control (as opposed to the period otherwise set forth above), but
vesting of the LTIP units will remain subject to Executive’s continued
employment through the later of the Vesting Date or the date of such
Change-in-Control, subject to acceleration as set forth in the Agreement. For
purposes of measuring FFO performance in the event of a Change-in-Control, FFO
will be measured from the beginning of the period through the end of the most
recently completely quarter prior to the Change-in-Control for which financial
results were publicly released by the Employer. In the event Executive’s
employment is terminated by the Employer without Cause or by Executive for Good
Reason in connection with or within 18 months of such a Change-in-Control, all
of the units will vest upon such termination regardless of whether
performance-based vesting had previously occurred.

8.
No Sell: Executive may not sell, assign, transfer, or otherwise encumber or
dispose of LTIP units until the earlier of (i) the date that is two years after
such shares/units vested, (ii) the termination of Executive’s employment or
(iii) a Change-in-Control.

[Remainder of page intentionally left blank]




5

